Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims 5-9 has been cancelled.
Claims 1-4 and 10-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
The Prior Art of Record, Bianchini and Blair do not disclose an electrical connection structure for connecting a piezoelectric element and an electrical circuit to each other with a conductive adhesive, the electrical connection structure having combination limitations of an epoxy; at least one conductive component surrounded by the epoxy; and at least one trace feature implemented on top of the electrical connection structure configured to receive an end of a piezoelectric element the at least one trace feature is configured to constrain the epoxy and the at least one conductive component as set forth in claim 1 (similarly to claims 10 and 14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN T CAO whose telephone number is (571)272-7569.  The examiner can normally be reached on Flex 8hrs/day.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALLEN T CAO/
Primary Examiner, Art Unit 2688                                                                                                                                                                                                        

/A.T.C/Primary Examiner, Art Unit 2688